I conclude that the police effectively arrested the defendant following their discovery of the illegal drugs. Since this evidence provided the police with probable cause to make an arrest, I would reverse the trial court's order granting the defendant's motion to suppress.
The majority correctly notes that a "seizure" occurs when a reasonable person under the circumstances would believe that he was not free to leave. See United States v. Mendenhall (1980),446 U.S. 544, 553-554, 100 S. Ct. 1870, 1876-1877,64 L. Ed. 2d 497, 508-509. However, a seizure within the meaning of the Fourth Amendment does not necessarily equate with an arrest. "It is quite plain that the Fourth Amendment governs `seizures' of the person which do not eventuate in a trip to the station house and prosecution for crime — `arrests' in traditional terminology." Terry v. Ohio (1968), 392 U.S. 1, 16,88 S. Ct. 1868, 1877, 20 L. Ed. 2d 889, 903. The concept of a Fourth Amendment seizure further encompasses the less intrusive investigative detention. See Terry v. Ohio, supra, at 19,88 S.Ct. at 1878, 20 L.Ed.2d at 904. Accordingly, the majority cannot simply conclude that the arrest of the defendant occurred at that point when the police restrained the defendant's freedom of movement, since loss of liberty characterizes both the temporary investigative stop and the arrest. *Page 510 
The existence of an arrest is dependent upon the existence of four requisite elements:
"(1) An intent to arrest, (2) under real or pretended authority, (3) accompanied by an actual or constructive seizure or detention of the person, and (4) which is so understood by the person arrested." State v. Barker (1978), 53 Ohio St. 2d 135, 7 O.O.3d 213, 372 N.E.2d 1324, paragraph one of the syllabus.
In the instant action, the detectives had no intent to arrest the defendant. The detective explicitly asserted: "I cuffed * * * [the defendant] at that time * * * to detain him because I suspected he was involved in some drug activity." (Emphasis added.) This conclusion is further buttressed by the fact that the detectives advised the defendant of his rights after the discovery of illegal drugs.
The act of handcuffing the defendant in the instant action, rather than signifying the arrest of the defendant, constituted a reasonable means to detain the defendant during the course of a lawful investigative stop. A police officer during the course of a lawful investigative stop may take reasonable measures in order to ensure his safety while a suspect is being detained. Cf. State v. Bobo (1988), 37 Ohio St. 3d 177, 180-181,524 N.E.2d 489, 492-493 (officer may conduct protective search of suspect). Such measures include the use of reasonable force. Wells v.Akron (1987), 42 Ohio App. 3d 148, 150, 537 N.E.2d 229, 231 (use of drawn weapon may be reasonable). More specifically, police officers may handcuff a suspect where the use of such restraint is reasonably related to ensuring the safety of police officers during an investigative detention. See State v. Schultz (1985),23 Ohio App. 3d 130, 132-133, 23 OBR 242, 243-245,491 N.E.2d 735, 738-739 (handcuffing of drug suspect for one hour and fifteen minutes during execution of search warrant reasonably related to officer security); State v. Lofton (Aug. 8, 1985), Franklin App. No. 84AP-408, unreported, 1985 WL 10105 (handcuffing of robbery suspect in police cruiser prior to actual arrest constituted reasonable means of protection for investigating police officer).
Here, the use of handcuffs by the detectives constituted a reasonable measure to detain the defendant. The detective testified that one reason he handcuffed the defendant was for officer safety by virtue of the fact that the defendant was being detained on a third-story porch. Under such exposed circumstances, the use of handcuffs during the defendant's brief detention constituted a reasonable protective measure.
I note further that the cocaine should not have been suppressed regardless of the legality of the initial seizure of the defendant's person. The police discovered the cocaine in plain view on the floor of the porch within moments of confronting the defendant. Since the police would have obtained the *Page 511 
evidence notwithstanding any misconduct, the trial court erred in invoking the exclusionary rule. See Nix v. Williams (1984),467 U.S. 431, 440-448, 104 S. Ct. 2501, 2507-2511, 81 L. Ed. 2d 377,385-390 (inevitable discovery rule explained).
Accordingly, for the foregoing reasons, I would reverse the trial court's order granting the defendant's motion to suppress and remand the cause for further proceedings.